          Case 1:18-cv-00319-DCN Document 34 Filed 11/08/18 Page 1 of 3



Deborah A. Ferguson                                           Richard Alan Eppink
Craig H. Durham                                               Molly Kafka
Ferguson Durham PLLC                                          ACLU of Idaho Foundation
223 S. 6th St., Suite 325                                     P.O. Box 1897
Boise, Idaho 83702                                            Boise, Idaho, 83701
(208) 345-5183                                                (208) 344-9750
daf@fergusondurham.com                                        reppink@acluidaho.org
chd@fergusondurham.com                                        mkafka@acluidao.org

Hannah Brass Greer
Planned Parenthood of the Great Northwest and the Hawaiian Islands
2001 East Madison Street
Seattle, Washington 98122
(206) 427-3208
hannah.brassgreer@ppgnhi.org

Carrie Flaxman
Planned Parenthood Federation of America
1110 Vermont Avenue, NW, Suite 300
Washington, D.C. 20005
(202) 973-4830
carrie.flaxman@ppfa.org

Attorneys for Plaintiff

                       IN THE UNITED STATES DISTRICT COURT

                                       DISTRICT OF IDAHO

 PLANNED PARENTHOOD OF THE GREAT
 NORTHWEST AND THE HAWIIAN
 ISLANDS, a Washington Corporation,                       Case No. 1:18-cv-319-DCN

                          Plaintiff,
     v.                                                   NOTICE
 LAWRENCE G. WASDEN, et al.,

                          Defendants.


       Plaintiff gives notice to the Court and to counsel that it does not intend to file a reply to

Defendants’ Opposition to Plaintiff’s Expedited Motion for Preliminary Injunction Pending

Appeal (Dkt. 33).

NOTICE - 1
        Case 1:18-cv-00319-DCN Document 34 Filed 11/08/18 Page 2 of 3



      Respectfully submitted on this 8th day of November, 2018.


                                  By:    /s/Craig H. Durham
                                         Craig H. Durham
                                         Deborah A. Ferguson
                                         Ferguson Durham PLLC

                                          Hannah Brass Greer
                                          Planned Parenthood of the Great Northwest
                                          and the Hawaiian Islands

                                          Carrie Flaxman
                                          Planned Parenthood Federation of America

                                          Ritchie Alan Eppink
                                          Molly Kafka
                                          American Civil Liberties of Idaho Foundation

                                          Attorneys for Plaintiff




NOTICE - 2
         Case 1:18-cv-00319-DCN Document 34 Filed 11/08/18 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I CERTIFY that on the 8thy day of November, 2018, I filed this Notice and caused the

following parties or counsel to be served by electronic means, as more fully reflected on the

Notice of Electronic Filing:


               Cynthia Yee-Wallace
               Peter Wucetich
               cynthia.wallace@ag.idaho.gov
               peter.wucetich@ag.idaho.gov

               Attorneys for Defendants


                                                     /s/ Craig H. Durham




NOTICE - 3
